UNITED STATES ARMY COURT OF CRIMINAL APPEALS
                                        Before
                              YOB, KRAUSS, and BURTON
                               Appellate Military Judges

                            UNITED STATES, Appellee
                                        v.
                        Staff Sergeant DUSTIN R. HOGAN
                          United States Army, Appellant

                                   ARMY 20110172

 Headquarters, United States Army Aviation Center of Excellence and Fort Rucker
                       Stephen E. Castlen, Military Judge
          Lieutenant Colonel Kevin K. Robitaille, Staff Judge Advocate


For Appellant: Colonel Patricia A. Ham, JA; Lieutenant Colonel Imogene M.
Jamison, JA; Major Richard E. Gorini, JA; Captain James S. Trieschmann, Jr., JA
(on brief).

For Appellee: Major Robert A. Rodrigues, JA; Captain Steve T. Nam, JA (on brief).


                                   20 February 2013

                              ----------------------------------
                               SUMMARY DISPOSITION
                              ----------------------------------

KRAUSS, Judge:

       A military judge, sitting as a general court-martial, convicted appellant,
pursuant to his pleas, of two specifications of rape of a child, four specifications of
aggravated sexual abuse of a child, eight specifications of indecent liberties with a
child, two specifications of indecent acts, one specification of larceny, six
specifications of sodomy with a child, one specification of assault consummated by a
battery, two specifications of producing child pornography, and one specification of
possessing child pornography, in violation of Articles 120, 121, 125, 128, and 134,
Uniform Code of Military Justice, 10 U.S.C. §§ 920, 921, 925, 928, 934 (2006 &
Supp. II 2008) [hereinafter UCMJ]. The convening authority approved the adjudged
sentence of a dishonorable discharge, confinement for fifty years, and reduction to
the grade of E-1.

      The case is before the court for review under Article 66, UCMJ. Appellant
assigns two errors and personally raises matters pursuant to United States v.
HOGAN—ARMY 20110172

Grostefon, 12 M.J. 431 (C.M.A. 1982). Neither assigned error nor the matters raised
under Grostefon possess merit; however, a prominent aspect of each warrants brief
remark.

       At trial, after providently pleading guilty to the charges described above, and
after the government rested its case in aggravation, appellant claimed that he
actually did not remember any of the events that served as a basis of the sexual
assault, indecency, and child pornography charges. Indeed, he stated that the only
thing he did not remember about those days were the particular acts of sexual
misconduct that were the subject of his guilty plea. Appellant persists with this
assertion. Whether we accept that claim as true or regard it as little more than an
acute manifestation of the sort of rationalization, equivocation, and minimization
commonly associated with guilty pleas matters not. Upon asserting lack of memory,
appellant cogently offered to base his plea on his independent review of the evidence
and repeatedly admitted that he was convinced of his guilt based upon review of that
reliable evidence. This evidence includes video of the sexual predations alleged
establishing a man fully in possession of his wits. See, e.g., United States v.
Penister, 25 M.J. 148, 152 (C.M.A. 1987), (citations omitted); Penister, 25 M.J. at
153 (Cox, J., concurring); United States v. Young, 2 M.J. 472, 476–77 (A.C.M.R.
1975). In addition, the judge quite effectively ascertained from appellant and his
defense counsel disavowal of any potential defense otherwise under the
circumstances. Therefore, upon review of the record, we are satisfied that the
accused entered a knowing, intelligent, and voluntary plea of guilty and find no
substantial basis in law or fact to reject that plea. See generally United States v.
Hayes, 70 M.J. 454 (C.A.A.F. 2012); United States v. Inabinette, 66 M.J. 320
(C.A.A.F. 2008).

      On consideration of the entire record, the submissions of the parties, and
those matters personally raised by appellant pursuant to Grostefon, 12 M.J. at 431,
we hold the findings of guilty and the sentence as approved by the convening
authority are correct in law and fact. Accordingly, the findings of guilty and the
sentence are AFFIRMED.

      Senior Judge YOB and Judge BURTON concur.


                                       FOR THE COURT:




                                       MALCOLM H.
                                       MALCOLM     H. SQUIRES,
                                                      SQUIRES, JR.
                                                               JR.
                                       Clerk of
                                       Clerk of Court
                                                Court




                                          2